DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's submission filed on 07/27/2022 has been entered. Claims 1-18 and 20-27 are still pending. 
Claim Objections
Claims 1, and 23 and 24 are objected to because of the following informalities: the phrase “a sensed inductor current” in line 16 of claim 1 should be re-written as “an inductor current sensed by a sense resistor” to better define the claim. Claim 23 should depend on claim 17 instead because of the digital controller (Claim 17 discloses this for the first time). Similarly, the phrase “grating” in line 3 of the claim 24 should be re-written as “gating”. Similarly, the phrase “Vhigh and Vlow signals from the AC port” in lines 2 and 3 of the claim 24 needs to be re-written. Examiner believes that Vhigh and Vlow are from the two comparators instead of from the AC port. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high output loads” in claim 21 is a relative term which renders the claim indefinite. The term “high output loads” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure is silent about not defining boundary for the high output loads.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US Pub. No. 2014/0354195 A1 in a view of Baurle et al. US Pub. No. 2018/0123495 A1.
Regarding claim 16, Li discloses 
A power-hub (Fig. 5) comprising: an AC port (Item 20) connectable to either an AC micro-grid (AC grid) or a DC micro-grid; four semiconductor switches (Item 50 has at least four semiconductor switches); an EMI filter (Item 105) coupled in series with the AC port;  
two inductors (Items LA and LB) coupled in series with the EMI filter (Items LA and LB), wherein a first inductor is coupled with a first pair of the semiconductor switches and a second inductor is coupled with a second pair of the semiconductor switches (See Fig. 5 for detail); 
control logic configured to transmit DC power through the AC port. (See para 0048, 0053, 0054, and 0059. The battery is charged via the AC port via a bus)  

Li does not teach but Baurle discloses a first deadtime controller (Fig. 1A, High side control and HS control in Fig. 2) connected between the control logic (Bus) and the first pair of semiconductor switches (Switches Q12 and Q22. See Fig. 1 for connection) for controlling the first pair of the semiconductor switches; and a second deadtime controller (Low side control in Fig. 1A and 2) connected between the control logic and the second pair of semiconductor switches (Switches Q11 and Q21. See Fig. 1 for connection) for controlling the second pair of the semiconductor switches. (See para 0029 and 0037)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use dead time controllers as disclosed by Baurle in Li’s teachings to prevent shoot-through as disclosed in Baurle’s para 0037.

Regarding claim 25, a combination of Li and Baurle discloses wherein the semiconductor switches are MOSFETs. (See Baurle’s para 0037)

Regarding claim 26, Li discloses, wherein an output voltage of the power- hub is regulated to a voltage equal to a peak (High power indicates the peak voltage) of the AC line cycle at the AC port. (See para 0059 and 0060)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US Pub. No. 2014/0354195 A1 in a view of Baurle et al. US Pub. No. 2018/0123495 A1 and further in a view of Chang et al. US Pub. No. 2012/0013190 A1.

Regarding claim 17, Li discloses current scaling (See para 0050 discloses a leakage current reducing mode)
Li does not teach but Baurle disclsoes a digital controller (See Fig. 1A, item 150) configured to perform, mode selection (Logic level). (See para 0037 and 0042)

A combination of Li and Baurle does not teach but Chang discloses
and grid synchronization (See para 0050). 
 (See para 0050)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform a grid synchronization as taught by Chang in Li’s teachings to allow reliable maintenance, and enable precise detection and calculation of the phase angle of grid power. (See Chang’s para 0010)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US Pub. No. 2014/0354195 A1 in a view of Baurle et al. US Pub. No. 2018/0123495 A1 and further in a view of XU, Qian-cheng CN108075657 A.
Li and Baurle fails to teach but XU discloses wherein the control logic is configured to switch between a boundary condition mode (BCM) and a hybrid BCM-continuous conduction mode (CCM).  


    PNG
    media_image1.png
    265
    1023
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the control logic to switch between a boundary condition mode (BCM) and a hybrid BCM- continuous conduction mode (CCM) as disclosed by XU in Li’s system to provide active power factor correction.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. US Pub. No. 2014/0354195 A1 in a view of Baurle et al. US Pub. No. 2018/0123495 A1 and further in a view of Menegoli et al. US Patent No. 8,441,231 B2.

Regarding claim 20, Li and Baurle does not disclose but Menegoli discloses 
wherein the control logic is configured to perform Hysteretic Current Mode Control (HCMC) when controlling the current through the inductors. (See column 5, lines 28-38, column 7, lines 6-39, column 11, lines 11-45).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to perform Hysteretic Current Mode Control (HCMC) as disclosed by Menegoli in Li’s system to provide stable operation all conditions with excellent loan a transient response. (See Menegoli’s abstract section)


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-15, 21, 22, and 27 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“wherein the control logic is configured to perform Hysteretic Current Mode Control (HCMC) to control a current through the inductors based on a comparison of a sensed inductor current with high and low voltage signals derived for a mode of the bi-directional converter, and wherein the bi-directional converter is configured to operate in a boundary condition mode (BCM) and a continuous conduction mode (CCM).”
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. (See updated claim rejection for detail)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846